UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7095


VALETON PRATT, SR.,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:10-cv-00599-RBS-FBS)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Valeton Pratt, Sr., Appellant Pro Se. Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Valeton      Pratt,       Sr.,        seeks       to    appeal         the     district

court’s    order     accepting         the     recommendation              of    the       magistrate

judge    and     denying        relief    on     his       28    U.S.C.          §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of    appealability.                   28   U.S.C.

§ 2253(c)(1)(A) (2006).                A certificate of appealability will not

issue     absent     “a        substantial       showing             of    the       denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                           When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,            537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                        Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that       Pratt    has    not       made    the       requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3